                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

RONALD E. WOODS AND KARRIE                         )
WOODS, Husband and Wife,                           )
                                                   )
              Plaintiffs,                          )
                                                   )
v.                                                 ) Case No. CIV-18-939-R
                                                   )
GRANT & WEBER, INC., a foreign                     )
for-profit corporation                             )
                                                   )
              Defendant.                           )


                                         ORDER

       Before this Court is Plaintiffs’ Motion for Summary Judgment, Doc. 11. Defendant

has responded, Doc. 13; Plaintiffs have not replied; and the matter is at issue. Having

considered the parties’ submissions, the Court finds as follows.

       On September 26, 2018, the Plaintiffs filed their pro se complaint, asserting claims

under the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692 et seq., and the

Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681 et seq. See Doc. 1. The Defendant

answered on October 23, 2018. See Doc. 7. The Plaintiffs filed the instant motion on

November 5, 2018, arguing that Defendant impermissibly accessed Plaintiffs’ consumer

credit report in violation of the FCRA. See Doc. 11, at 1–2. Defendant’s response asserts

that Plaintiffs’ motion fails summary judgment standards under Fed. R. Civ. P. 56 and,

even if Defendant accessed Plaintiffs’ credit report, they did so for a permissible reason.

See Doc. 13, at 5 (citing 15 U.S.C. § 1681b).
       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). “The movant bears the initial burden of making a prima facie

demonstration of the absence of a genuine issue of material fact and entitlement to

judgment as a matter of law.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670–71 (10th

Cir. 1998) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). While the Court

construes all facts and reasonable inferences in the light most favorable to the non-moving

party, Macon v. United Parcel Serv., Inc., 743 F.3d 708, 712–13 (10th Cir. 2014), “[t]he

mere existence of a scintilla of evidence in support of the plaintiff’s position will be

insufficient; there must be evidence on which the [trier of fact] could reasonably find for

the plaintiff.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). With pro se

litigants, such as Plaintiffs, the Court liberally construes their motions, but will not act as

their advocate. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

       Here, the Court need not delve too deeply into the merits of Plaintiffs’ motion

because Plaintiffs seek summary judgment on a claim not included in the complaint.

Plaintiffs’ summary judgment motion is generally hard to follow, but construed liberally it

seems to center on alleged actions taken by the Defendant “[b]etween October 2, 2018 and

October 19, 2018.” Doc. 11, at 1. Plaintiffs’ complaint, however, concerns alleged

violations (thousands, in fact) of the FDCPA and FCRA occurring between July 2016 and

August 2018. See Doc. 1, at 3–8. The complaint itself was filed at the end of September

2018, at least several days (if not weeks) before the purported events forming the substance

of Plaintiffs’ summary judgment motion.

                                              2
 
       In the Tenth Circuit, an “issue raised for the first time in a motion for summary

judgment may properly be considered [as] a request to amend the complaint, pursuant to

Federal Rule of Civil Procedure 15.” Alpenglow Botanicals, LLC v. United States, 894 F.3d

1187, 1203 (10th Cir. 2018) (alterations original) (quoting Pater v. City of Casper, 646

F.3d 1290, 1299 (10th Cir. 2011)). The Court should freely give leave to amend when

justice so requires. Fed. R. Civ. P. 15(a)(2). Incidentally, Plaintiffs filed their summary

judgment motion within 21 days of service of Defendant’s answer. Under Rule 15, “[a]

party may amend its [complaint] once as a matter of course within . . . 21 days after service

of a responsive pleading . . . .” Fed. R. Civ. P. 15(a)(1)(B). Thus, at the time Plaintiffs filed

their summary judgment motion, they were entitled to amend their complaint without leave

of Court. To the extent Plaintiffs require such leave now, the Court freely grants it. Should

Plaintiffs wish to pursue the claim described in their summary judgment motion, they will

file an amended complaint within 15 days of the date of this Order.

       The Court also notes that “[m]otions for summary judgment should be decided on

the claims as pled, not as alleged in motion papers.” N. Shipping Funds I, L.L.C. v. Icon

Capital Corp., 998 F. Supp. 2d 301, 326 (S.D.N.Y. 2014); see also Fed. R. Civ. P. 56(a)

(“A party may move for summary judgment, identifying each claim or defense—or the part

of each claim or defense—on which summary judgment is sought.”); Vetromile v. JPI

Partners, LLC, 706 F. Supp. 2d 442, 456 (S.D.N.Y. 2010) (“A party may not automatically

raise a claim at summary judgment that he did not plead.”). If Plaintiffs want the Court to

consider particular claims or theories, they should include them in their amended

complaint, as this document forms the case’s contours.

                                               3
 
      Plaintiffs’ motion, as a motion for summary judgment, is DENIED. However,

Plaintiffs are GRANTED leave of Court to file an amended complaint. Plaintiffs shall file

an amended complaint, should they wish to do so, within 15 days of this Order.

      IT IS SO ORDERED this 11th day of December 2018.




 




                                           4
 
